Order entered January 17, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00075-CV

  TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                              V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15296

                                          ORDER
       Before the Court is the parties’ January 15, 2020 agreed motion to remove appellant’s

original brief from the Court’s website. The parties explain the original brief, filed December

20, 2019, includes the children’s full names and has been superseded by an amended brief, filed

December 30, 2019, that redacts the children’s names. Also before the Court is appellees’

January 15, 2020 unopposed motion to withdraw attorneys Benjamin Moss and Eric Stahl. We

rule as follows.

       We GRANT the agreed motion, STRIKE the December 20th brief, and DIRECT the

Clerk of the Court to remove that brief from the Court’s website. We also GRANT the motion
to withdraw and DIRECT the Clerk of the Court to remove Mr. Moss and Mr. Stahl as counsel

for appellees. All other counsel remain in place.

                                                    /s/   KEN MOLBERG
                                                          JUSTICE